330 S.W.3d 872 (2011)
Andre NEAL, Claimant/Appellant,
v.
CONVERGYS CUSTOMER MANAGEMENT GROUP, INC. and Division of Employment Security, Respondents.
No. ED 95058.
Missouri Court of Appeals, Eastern District, Division One.
February 8, 2011.
Andre Neal, St. Louis, MO, pro se.
Larry R. Ruhmann, Jefferson City, MO, for Respondent.
Before ROY L. RICHTER, C. J., KENNETH M. ROMINES, J., and JOHN BERKEMEYER, Sp. J.


*873 ORDER

PER CURIAM.
Andre Neal ("Neal") appeals a decision from the Labor and Industrial Relations Commission ("the Commission") denying Neal unemployment benefits. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).